                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8
                                                  UNITED STATES DISTRICT COURT
                     9
                                                 EASTERN DISTRICT OF CALIFORNIA
                    10
                                                            SACRAMENTO DIVISION
                    11

                    12
                         MARCUS SHOALS, SR., an individual,             Case No. 2:18-CV-02355-EFB
                    13
                                               Plaintiff,               ORDER GRANTING
                    14                                                  DEFENDANT OWENS & MINOR
                                        v.                              DISTRIBUTION, INC. AND JOHN
                    15                                                  CLINES’S REQUEST FOR
                         OWENS & MINOR DISTRIBUTION, INC., a            TELEPHONIC APPEARANCE
                    16   corporation; STAFFMARK HOLDINGS, INC.,         FOR HEARING
                         a corporation; STAFFMARK INVESTMENT,
                    17   LLC, a limited liability company; JOHN         Date: October 29, 2018
                         CLINE, an individual; and DOES 1 through 50,   Time: 1:30 p.m.
                    18   inclusive,                                     Judge: Hon. William B. Shubb
                    19                         Defendants.
                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                                  [PROPOSED] ORDER GRANTING
 ATTORNEYS AT LAW        Case No. 2:18-CV-02355-EFB                                 DEFENDANTS’ REQUEST FOR
  SILICON VALLEY
                                                                                      TELEPHONIC APPEARANCE
                     1          Defendant Owen & Minor Distribution, Inc. and John Cline’s request to appear
                     2   telephonically at Defendants' Motion to Compel Arbitration and Plaintiff's Motion for
                     3   Remand set for October 29, 2018 at 1:30 p.m. and good cause appearing therefore:
                     4          IT IS HEREBY ORDERED that Defendant Owen & Minor Distribution, Inc.
                     5   may appear telephonically at Defendants' Motion to Compel Arbitration and Plaintiff's
                     6   Motion for Remand set for October 29, 2018 at 1:30 p.m. Counsel for Defendant shall
                     7   be available at (650) 843-7530.
                     8          The courtroom deputy shall email counsel with instructions on how to
                     9   participate in the telephone conference call.
                    10          IT IS SO ORDERED.
                    11

                    12   Dated: October 29, 2018
                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                                     [PROPOSED] ORDER GRANTING
 ATTORNEYS AT LAW         CASE NO. 2:18-CV-02355-EFB                                   DEFENDANTS’ REQUEST FOR
  SILICON VALLEY
                                                                                         TELEPHONIC APPEARANCE
